Citation Nr: 1730205	
Decision Date: 07/28/17    Archive Date: 08/04/17

DOCKET NO.  09-19 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs(VA) Regional Office(RO) in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for a right hand disability, to include the right hand, wrist and elbow (also referred to herein simply as a "right hand disability").


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Morgan, Associate Counsel







INTRODUCTION

The Veteran served in the U.S. Marine Corps Reserve from April 1980 to April 1986 and the Army National Guard of Massachusetts from September 1992 to September 1995. He was engaged in periods of active duty for training (ACDUTRA) from May 27, 1980, to August 19, 1980, and from June 20, 1981, to August 13, 1981; and was presumably engaged in additional periods of inactive duty for training (INACDUTRA).

This appeal is before the Board of Veterans' Appeals (Board) from a September 2008 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts. 

This issue on appeal was previously before the Board in February 2016 and again in January 2017, at which times it was remanded for further development. This appeal has now been returned to the Board for appellate review. 


FINDING OF FACT

The evidence of record does not show that the Veteran's right hand disability is related to his military service. 


CONCLUSION OF LAW

The criteria for service connection for a right hand disability have not been met. 38 U.S.C.A. §§ 1101, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102 , 3.303, 3.307(a)(3), 3.309(a) (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

The question for the Board is whether the Veteran's current diagnoses of his right hand are etiologically related to an in-service injury to his right hand. The Board finds that competent, credible and probative evidence establishes that the Veteran's right hand disability is not etiologically related to the Veteran's active service.

To prevail on a direct service connection claim, there must be competent evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a nexus between the in-service disease or injury and the current disability. Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a); 38 C.F.R. § 3.303(a); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

In addition, certain chronic diseases, such organic diseases of the nervous system, may be presumed to have been incurred during service if they become manifested to a compensable degree within one year of separation from active duty. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307 (a)(3), 3.309(a). 

However, presumptive service connection may alternatively be established by way of continuity of symptomatology under 38 C.F.R. § 3.303 (b). Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology." Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson v. Shinseki, 581 F.3d 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board"). However, the Federal Circuit held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic in 38 C.F.R. § 3.309 (a), such as organic diseases of the nervous system. Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

On July 14, 1993, service treatment records (STRs) show that the Veteran was treated for a superficial burn to the right hand and provided loose dressing. On July 17, 1993, military medical personnel changed the dressing and reported that the right hand was swollen and could have been infected. There was no additional treatment during service for the right hand. 

In July 2008, 13 years after military service, the Veteran was treated by Dr. M.G. a private physician. He reported to the physician that he was in a gun truck with a machine gun and the truck jackknifed. That same month he had an nerve conduction study or EMG which showed bilateral carpel tunnel syndrome worse on the right side. On July 27, 2008, Dr. M.G. informed the Veteran by letter that x-rays showed some age related "wear and tear" arthritic changes which he considered benign. In August 2008 the physician informed the Veteran that the nerve conduction study showed pinched nerves in both wrists consistent with bilateral carpel tunnel syndrome and that is was "unclear" how this related to the Veteran's history. 

In April 2009 the Veteran had a hearing before a Decision Review Officer (DRO). The Veteran agreed with a statement asserting that he injured his right hand when he was attacked during a training exercise. 

In May 2011 Dr. M.G. wrote that the Veteran reported "having fallen on an asphalt tarmac while carrying a machine gun." The physician reported that the Veteran contends that his right hand disability is related to his in-service injury and "I agree that his symptoms and findings are compatible with such."

In July 2014 and August 2014 he met with the same private physicians regarding his right hand disability. No significant changes were reported.   

In December 2015 the Veteran sought treatment at a VAMC for right hand pain and numbness after working in his shed and moving heavy equipment and he was scheduled for a neurology consultation. In February and March 2016 at the neurology consultation he was diagnosed as most likely having had a musculoskeletal injury to his right hand in December 2015. 

In May 2016 a VA examiner reported that it is less likely than not that the documented episode of a fall with a right upper extremity injury in 1993 is the cause of any right hand, wrist, elbow and right upper extremity peripheral nerve disability conditions.

In January 2017 Dr. M.G. reported that "it is more likely than not that his hand, arm ulnar neuropathy symptoms are service related and attributable to a fall that he experienced while in military service."

A February 2017 VA examination of the Veteran's right hand, wrist and elbow reviewed the medical evidence in the claims file, recounted the Veteran's history and recited his complaints. The examiner's medical opinion was that it is less likely than not that the present claimed conditions of the right hand, wrist and elbow are due to and caused by any in-service event or injury, including the right hand injury that occurred in 1993. The examiner's rationale was that there was no evidence that the injury to the right hand during service was anything other than a superficial abrasion. The injury was treated conservatively by the medical staff and no restrictions were given to the Veteran. The type of injury that occurred "routinely heals without sequelae." Rather, it is very unlikely to be the basis of the Veteran's ongoing condition. Further, there was no documentation reporting persistent symptoms after the injury. Also, there were no complaints related to his right hand in-service injury until 2008.

The Board has thoroughly reviewed all the evidence in the Veteran's claim. In every decision, the Board must provide a statement of the reasons or bases for its determination, adequate to enable a veteran to understand the precise basis for the Board's decision, as well as to facilitate review by the Court. 38 U.S.C. 
§ 7104(d)(1); see Allday v. Brown, 7 Vet. App. 517, 527 (1995). Although the entire record must be reviewed by the Board, the Court has repeatedly found that the Board is not required to discuss, in detail, every piece of evidence. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (rejecting the notion that the Veterans Claims Assistance Act mandates that the Board discuss all evidence). Rather, the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran. See Timberlake v. Gober, 14 Vet. App. 122 (2000).  

The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim. The veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein. Timberlake.  

Here, the Board finds that there was an injury during service and there is a current right hand disability. However, the third element for a direct service connection disability claim, which is the establishment of a medical nexus, is missing from the Veteran's claim. Holton and Shedden.

In May 2011 and January 2017 the Veteran's private physician, Dr. M.G., reported that he agreed with the Veteran's assertion that his current right hand disability related to his in-service injury. The Board finds that the physician is merely re-asserting the Veteran's contention. He has not reviewed his STRs or explained how or why there is a relationship or nexus between the Veteran's in-service injury and his current right hand disability. The Board finds that these records do no more than repeat the substance of the Veteran's statements and testimony on file. These medical opinions recorded by Dr. M.G., add no other comment, observation, diagnosis or conclusion of a medical nature; they are merely repetitive in that they simply repeat the Veteran's current allegations. As such, these records have no significant probative value above that of the Veteran's lay statements. In other words, a bare transcription of a lay history is not transformed into "competent medical evidence" merely because, as in the instant appeal, the transcriber happens to be a medical professional. See LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (where a history recorded by an examiner had not filtered, enhanced, or added medico-evidentiary value to the lay history through medical expertise).

In the instant case, the February 2017 VA examiner's rationale supports his medical opinion by maintaining that there is no evidence that the in-service injury to the right hand was anything other than a superficial abrasion. He reports that it was the type of injury that "routinely heals without sequelae" meaning without consequence. Further, he reported that there was no documentation reporting persistent symptoms after the injury or complaints related to the Veteran's in-service injury until 2008. The Board finds the medical opinion and rationale of this VA examiner to be persuasive. 

Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data. See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186   (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data). The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record. Miller v. West, 11 Vet. App. 345, 348 (1998). Here, the examiner provided a well-reasoned basis for his medical findings. He provides an in-depth history of the Veteran's complaints and a thorough rationale. 

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness. Caluza v. Brown, 7 Vet. App. 498 (1995). The Board finds that the Veteran lacks credibility because of his inconsistent lay statements. Clearly, there was an injury during service which is recoded in the STRs in July 1993. However, the Veteran asserted he was attacked, he fell on asphalt and that he fell in a truck. Here, the Board finds that the three different events purported by the Veteran diminish his credibility. Whether the symptoms the Veteran experienced in service or following service are in any way related to his current disability is also a matter that also requires medical expertise to determine. See Clyburn v. West, 12 Vet. App. 296, 301. There is no medical expertise supporting the Veteran's assertions. 

The VA examinations in May 2016 and February 2017 provide the Board with credible and competent medical evidence. While the May 2016 VA examiner did not provide a rationale for his medical opinions he did provide a thorough history of the Veteran's right hand injury. He also reported that the current right hand disability was not related to service. The Board finds that medical opinion and rationale in the February 2017 VA examination has the accuracy of the facts in the case and has thoroughly reviewed medical records and lay reports of injury, symptoms and/or treatment. See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177   (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis). Therefore, the Board adopts the findings in these VA examinations.

The Veteran has a current diagnosis of carpel tunnel and polyneuropathy. The record does not reflect a finding of neuropathy (other organic diseases of the nervous system) to have manifest to a compensable degree within 1 year following separation from service. 38 C.F.R. §§ 3.307(a)(3), 3.309(a). The July 2008 diagnosis of carpel tunnel syndrome established in a nerve conduction or EMG was 13 years after separation from military service in September 1995. Id. Therefore, the chronic diseases presumption of service connection is not applicable to the Veteran.
 
In sum, the Board finds that the preponderance of the evidence is against a finding for a direct service or presumptive service connection claim for a right hand disability. Id. He received treatment twice during service and following service he was not treated until 13 years later. In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the claim, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).	

Duty to Notify and Assist

Finally, the Veteran does not assert that there has been any deficiency in the notice provided to him in 2008 under the Veterans Claims Assistance Act of 2000 (VCAA) and has not identified any prejudice resulting any deficiency. See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (no presumption of prejudice on a notice deficiency; the burden of showing that an error is harmful or prejudicial falls upon the party attacking the agency's determination). In September 2008 he provided an acknowledgement to VA's VCAA Notice.

The RO has also obtained thorough medical examinations regarding the claim as well as a medical opinion. The Veteran has made no specific allegations as to the inadequacy of any opinion. Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion). 

As noted above, this appeal involves remands by the Board for additional evidentiary development. A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders. Stegall v. West, 11 Vet. App. 268, 271 (1998). While substantial compliance is required, strict compliance is not. D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999). In this case, the RO substantially complied with the Board's remand instructions by scheduling VA examinations in May 2016 and February 2017 and in obtaining a rationale for the medical opinion provided. 

In sum, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose. See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

ORDER

Entitlement to service connection for right hand disability is denied.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


